Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 11/5/2021 have been acknowledged and entered.  Claims 1-4, 6-11, 13, and 16-20 are pending.

Allowed Claims
Claims 1-4, 6-11, 13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a method of reducing or eliminating the formation of conductive deposits of surfaces in an electrochemical plating equipment as set forth in the pending claims.  The closest prior art of record is that of Tanaka who teaches reducing the formation of deposits by rinsing a plated surface with the electroplating solution itself.  Hirao teaches rinsing a surface that has been in contact with plating solution with water.  The reviewed prior art does not anticipate or fairly suggest contacting the surface with an acidic rinse agent that is a mineral acid and having a pH similar to the electroplating solution, as required by Claim 1.  The prior art does not teach contacting the surface with a rinse agent which is a mineral acid having a pH of 2 to 5 and wherein the electrolyte has  pH substantially similar to the acidic rinse agent, as required by Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714